                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

                                                                    Chapter 11
     In re:
                                                                     Case No. 18-50763 (AMK)
     PLEASANTS CORP., et al.,1                                       Cases Jointly Administered under
                                                                     Case No. 18-50757 (AMK)
                              Debtors,
                                                                     Hon. Judge Alan M. Koschik
     _______________________________________

     FIRSTENERGY SOLUTIONS CORP.,                                    Adversary No. 18-05100-AMK

                              Plaintiff,

              v.

     BLUESTONE ENERGY SALES CORP.

                              Defendant.


                   NOTICE OF MOTION TO APPROVE SETTLEMENT AMONG
                   THE PLAN ADMINISTRATOR, ENERGY HARBOR LLC, AND
                        BLUESTONE ENERGY SALES CORPORATION

          PLEASE TAKE NOTICE THAT on March 31, 2021, Mark A. Roberts of Alvarez &

 Marsal Holdings, LLC, in his capacity as plan administrator (the “Plan Administrator”) on behalf

 of Energy Harbor LLC (formerly known as FirstEnergy Solutions Corp.) (“FES” in its capacity as

 a debtor and, together with its debtor affiliates, the “Debtors”), filed with the Court the Motion to

 Approve Settlement Among the Plan Administrator, Energy Harbor LLC, and Bluestone Energy

 Sales Corporation (the “Motion”).



 1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are: Energy Harbor Generation LLC (0561), case no. 18-50762; Pleasants Corp. (5914), case no. 18-50763;
 Energy Harbor Nuclear Generation LLC (6394), case no. 18-50760; Energy Harbor Nuclear Corp. (1483), case no.
 18-50761; and Energy Harbor LLC (0186), case no. 18-50757. The Debtors’ address is: 168 E. Market Street,
 Akron, OH 44308.




18-50757-amk         Doc 4345        FILED 03/31/21          ENTERED 03/31/21 17:17:31                 Page 1 of 4
        Your rights may be affected. You should read the Motion carefully and discuss it

 with your attorney, if you have one in this Case. (If you do not have an attorney, you may

 wish to consult one).

        If you do not want the Court to grant the relief requested in the Motion, or if you want the

 Court to consider your views on the Motion, then on or before April 21, 2021 at 4:00 p.m. (ET),

 you or your attorney must file with the Court a written response explaining your position at:

                               United States Bankruptcy Court
                               Office of the Clerk
                               455 U.S. Courthouse
                               2 South Main Street
                               Akron, Ohio 44308

 You must also serve a copy of your response on the undersigned counsel:

                               BROUSE MCDOWELL LPA
                               Marc B. Merklin
                               Bridget A. Franklin
                               388 South Main Street, Suite 500
                               Akron, OH 44311-4407
                               Telephone: (330) 535-5711
                               Facsimile: (330) 253-8601
                               mmerklin@brouse.com
                               bfranklin@brouse.com

                               - and -

                               AKIN GUMP STRAUSS HAUER & FELD LLP
                               Joseph L. Sorkin
                               Christopher J. Gessner
                               One Bryant Park
                               New York, New York 10036
                               Telephone: (212) 872-1000
                               Facsimile: (212) 872-1002
                               jsorkin@akingump.com
                               cgessner@akingump.com

                               Counsel for the Plan Administrator
                               and Energy Harbor LLC




18-50757-amk      Doc 4345     FILED 03/31/21       ENTERED 03/31/21 17:17:31           Page 2 of 4
         PLEASE TAKE FURTHER NOTICE THAT a hearing on the Motion will be held on

 May 25, 2021, at 10:00 a.m. prevailing Eastern Time, or as soon thereafter as this matter may be

 heard, before the Honorable Alan M. Koschik, 260 U.S. Courthouse, 2 South Main Street, Akron,

 Ohio 44308. The hearing may be continued from time-to-time until completed without further

 notice except as announced in open court.

         If you or your attorney do not take these steps, the Court may decide that you do not

 oppose the relief sought in the Motion and may enter an order granting the relief without a

 hearing.

         PLEASE TAKE FURTHER NOTICE that this Notice and the Motion and all other

 documents filed in these chapter 11 cases are available free of charge by visiting the case website

 maintained by the Debtors’ notice and claim agent, Prime Clerk LLC, available at

 http://cases.primeclerk.com/fes. You may also obtain copies of any pleadings by visiting the

 Court’s website at https://www.ohnb.uscourts.gov in accordance with the procedures and fees set

 forth therein.




18-50757-amk      Doc 4345      FILED 03/31/21      ENTERED 03/31/21 17:17:31           Page 3 of 4
  Dated:   March 31, 2021            Respectfully submitted,

                                     /s/ Bridget A. Franklin
                                     BROUSE MCDOWELL LPA
                                     Marc B. Merklin (0018195)
                                     Bridget A. Franklin (0083987)
                                     388 South Main Street, Suite 500
                                     Akron, OH 44311-4407
                                     Telephone: (330) 535-5711
                                     Facsimile: (330) 253-8601
                                     mmerklin@brouse.com
                                     bfranklin@brouse.com

                                      - and -

                                     AKIN GUMP STRAUSS HAUER & FELD LLP
                                     Joseph L. Sorkin (admitted pro hac vice)
                                     Christopher J. Gessner (admitted pro hac vice)
                                     One Bryant Park
                                     New York, New York 10036
                                     Telephone: (212) 872-1000
                                     Facsimile: (212) 872-1002
                                     jsorkin@akingump.com
                                     cgessner@akingump.com

                                     Counsel for the Plan Administrator
                                     and Energy Harbor LLC
 1292438




18-50757-amk   Doc 4345     FILED 03/31/21      ENTERED 03/31/21 17:17:31   Page 4 of 4
